Citation Nr: 0914335	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from July 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.  
In January 2007 and January 2009, the Board remanded the 
claim for procedural and evidentiary considerations.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have asbestosis or other respiratory 
disability that was shown in service, is the result of 
exposure to asbestos in service, or is related to an in-
service disease or injury.  


CONCLUSION OF LAW

Asbestosis or other respiratory disability was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial RO decision by way of a letter sent to the 
appellant in June 2004 that fully addressed all notice 
elements.  Although the letter was predicated on the basis 
that the Veteran's claim had been previously finally denied, 
it still informed the appellant of what evidence was required 
to substantiate the claim.  A March 2006 letter further 
advised the Veteran of the bases for assigning ratings and 
effective dates.  The RO also thereafter readjudicated the 
case by way of an April 2008 supplemental statement of the 
case.  The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 

Service treatment records are associated with the claims 
file, as are post-service VA and private treatment records.  
The Board further notes that the Veteran has been 



provided with VA examinations, and there is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Entitlement to Service Connection for Asbestosis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's enlistment record reflects that his 
occupational specialty with the United States Navy was 
coxswain.  

Separation examination in March 1946 indicated that X-rays of 
the chest revealed normal findings.  

VA examination in December 1997 and January 1998 reflects a 
reported history of asbestos exposure and the Veteran's 
complaint of dyspnea on exertion.  The Veteran also reported 
a history of smoking one and a half packs of cigarettes per 



day.  He stopped smoking 10 years earlier.  The assessment in 
January 1998 was chronic obstructive pulmonary disease (COPD) 
versus restrictive lung diagnosis.  

A VA treatment record from February 1998 reflects a diagnosis 
of COPD, probably emphysema more than bronchitis.  

A February 1998 private medical statement from Dr. Alvin J. 
Schonfeld reflects his review of an unidentified chest x-ray 
for asbestosis.  Dr. Schonfeld interpreted the study to 
reveal bilateral pleural thickening of the type following 
asbestos exposure and findings consistent with the diagnosis 
of pleural asbestosis.  He did not specifically diagnose 
asbestosis.  

A VA treatment record from March 1998 reflects an assessment 
of COPD that with exacerbation became bronchitis.  In October 
1998, the assessment was COPD.  

A June 1998 private medical statement from Dr. Stanley 
Altschuler reflects that he reviewed records that indicated 
that the Veteran served aboard ships for some two years and 
that there was an x-ray report with findings of bilateral 
pleural thickening.  He further noted that symptoms of 
dyspnea with exertion and tightness of the chest was evident 
from the clinical data.  He commented that shipboard exposure 
to loose asbestos fibers during the Veteran's seafaring 
employment was amply indicative of his present malady being 
caused by the asbestos toxin exposure incident to his sailing 
occupation.  In consideration of all the stated items, to a 
responsible degree of medical certainty, he believed that the 
Veteran suffered from asbestos-related pleural disease 
bilaterally.  

VA chest x-rays from March 1999 were interpreted to reveal 
emphysematous changes bilaterally.  The impression was COPD, 
with no acute cardiac or pulmonary abnormality.  

VA respiratory examination in March 1999 revealed that 
following service, the Veteran worked with General Motors 
making body parts for three or four years, as a logger for 
another three to four years, and then sold insurance until 
1991.  The Veteran noticed that he had intermittent dyspnea 
for quite some time, but never paid attention to it until 
1984 or 1985, when he realized it was affecting his ability 
to do certain activities.  He reported that he wheezed with 
exertion and occasionally felt chest pressure.  There has 
been a diagnosis of COPD.  He further reported that he had 
his last x-ray reviewed by a non-VA examiner who told him 
there were findings on the x-ray suggestive of asbestos 
exposure.  The Veteran mentioned that throughout his stay on 
board the USS Liberty, he and his fellow service members were 
exposed to asbestos as this was in the steam pipelines and 
was used as a fire retardant.  He also mentioned that he had 
been smoking cigarettes since age 17, initially very little 
and then one pack a day from age 20.  He finally stopped at 
age 60.  The diagnosis was severe COPD which the examiner 
believed was not related to asbestos exposure, and history of 
asbestos exposure according to the Veteran while onboard the 
ship, no evidence suggestive of asbestos on chest x-ray.

VA April 1999 pulmonary functioning testing revealed severe 
obstructive ventilatory defect which was improved with 
bronchodilators.  An x-ray reading by a VA chief radiologist 
in April 1999 revealed an impression of emphysema.  

VA treatment records from January and May 2000 reflect that 
the Veteran's medical problems included COPD, with pulmonary 
function studies showing a severe obstructive ventilatory 
defect, and history of asbestosis.  

A VA treatment record from September 2000 reflects an 
assessment that included COPD.  A VA treatment record from 
April 2001 indicates that the Veteran presented with a 
history of COPD with an exacerbation.  

A VA pulmonary function study from September 2001 revealed a 
severe obstructive lung defect.  

VA treatment records from April 2003 reflect an impression 
that included COPD.  In February 2004, a VA progress note 
reflects that while the Veteran was exposed to asbestos 
fibers on board a ship during military service, his chest x-
rays did not show asbestosis or any pleural disease.  




A July 2004 VA x-ray report reflects no evidence of lung 
infiltrate or pleural effusion.  The impression was COPD.  

In April 2005, the Veteran provided additional evidence in 
support of his claim, including an article that discussed 
emphysema.  

An October 2005 VA treatment record reflects a respiratory 
diagnosis of COPD and the Veteran's statement that he was 
exposed to asbestos.  

At the Veteran's hearing before a former acting member of the 
Board in September 2006, the Veteran testified about the 
medical statements he had submitted in support of his claim.  

A June 2007 VA record reflects the opinion that the Veteran's 
emphysema was not related to asbestos exposure in service as 
there was no evidence of pleural plaques on the chest films 
of May 2007.  It was the opinion of the examiner that the 
Veteran's respiratory symptoms were most likely related to 
his 40 year smoking history.  

February 2008 VA respiratory examination revealed that the 
Veteran reported increasing dyspnea with exertion beginning 
around 1985.  The diagnosis at this time was emphysema with 
severe obstructive defect.  In responding to the question of 
whether the Veteran's emphysema was related to asbestos 
exposure in service, the examiner explained that asbestosis 
was a disease of diffuse pulmonary fibrosis, and associated 
with asbestos exposure, pleural disease, and certain 
malignancies.  She found that none of these were the case 
with the Veteran.  The examiner went on to state that the 
Veteran had a history of 40 pack year smoking, with dyspnea 
beginning around 1985.  In addition, current x-rays revealed 
emphysema without evidence of pleural plaques as would 
indicate asbestos exposure.  She also noted that the February 
2008 pulmonary function studies revealed emphysema with 
severe obstructive defect and that the most common cause of 
emphysema was smoking.




The record reflects multiple diagnoses of COPD and emphysema 
beginning in December 1997.  It is the Veteran's contention 
that he has a respiratory disorder that is related to his 
exposure to asbestos on board the USS Liberty and other ships 
during his service in the United State Navy.  The Board finds 
that the evidence supports the current existence of 
respiratory disability and that the Veteran was likely 
exposed to asbestos during active service.  

However, in order to prevail on the claim, there must also be 
evidence linking the Veteran's respiratory disorder to active 
service, either as a result of exposure to asbestos or 
otherwise, and the Board finds that the evidence of record is 
against such a relationship.  

The Veteran is competent to describe his symptoms and 
observations.  However, his statement that his COPD and/or 
emphysema is related to exposure to asbestos during service 
has no probative value.  More specifically, the statements of 
the Veteran that seek to link his COPD, emphysema, or any 
other respiratory disorder to active military service as a 
result of exposure to asbestos are of minimal or no weight as 
it has been held that lay assertions with respect to issues 
of medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Rather, the more probative and persuasive evidence instead 
reflects no complaints of respiratory symptoms until 1984 or 
1985, and no treatment of a respiratory disorder until 
December 1997.  In addition, although the record contains two 
private medical statements in support of the claim, these 
statements are found to be lacking in foundation in very 
important respects.  First, in February 1998, while Dr. 
Schonfeld did interpret an x-ray study to reveal bilateral 
pleural thickening of the type following asbestos exposure 
and findings consistent with the diagnosis of pleural 
asbestosis, he does not identify the x-ray he reviewed and he 
does not specifically diagnose asbestosis.  Moreover, 
although Dr. Altschuler goes farther and in June 1998 states 
that based on the Veteran's asbestos exposure and x-ray 
findings that to a responsible degree of medical certainty, 
he believed that the Veteran suffered from asbestos-related 
pleural disease, he also does not identify the x-ray study he 
was making reference to.  The Board also finds that it is 
reasonable to conclude from this record that Dr. Altschuler 
was actually referring to Dr. Schonfeld's report of February 
1998.  Consequently, the Board finds that this opinion is 
similarly lacking in foundation.  Thus, to summarize, the 
nexus evidence provided by the Veteran simply considers the 
Veteran's history of exposure to asbestos, and one 
unidentified x-ray report, and concludes that he has an 
asbestos-related pleural disease that is related to such 
exposure.  The Veteran was asked by letter dated in March 
2007 to provide any records, including medical treatment 
records, associated with his legal settlement for asbestos 
exposure.  He replied that the only record he had was the 
February 1998 statement from Dr. Schonfeld.

On the other hand, the evidence of record since 1998 includes 
clinical and opinion evidence that clearly preponderates 
against the claim.  More specifically, following VA 
examination in March 1999, the diagnosis was severe COPD 
which the examiner believed was not related to asbestos 
exposure, and history of asbestos exposure according to the 
Veteran while onboard the ship, no evidence suggestive of 
asbestos on chest x-ray.  In addition, a chief radiologist 
similarly found only the presence of emphysema in April 1999, 
a February 2004 VA progress note reflects that while the 
Veteran was exposed to asbestos fibers on board a ship during 
military service, his chest x-rays did not show asbestosis or 
any pleural disease, a July 2004 VA x-ray report reflects no 
evidence of lung infiltrate or pleural effusion, and a June 
2007 VA record reflects the opinion that the Veteran's 
emphysema was not related to asbestos exposure in service as 
there was no evidence of pleural plaques on the chest films 
of May 2007.  It was the opinion of this examiner that the 
Veteran's respiratory symptoms were most likely related to 
his 40 year smoking history, and she further echoed this 
sentiment following a full examination of the Veteran in 
February 2008, at which time she concluded that current x-
rays revealed emphysema without evidence of pleural plaques 
as would indicate asbestos exposure.  Clearly, with at least 
five separate x-ray studies subsequent to 1998 all negative 
for the presence of pleural plaques, the Board finds that the 
VA opinions that are against the finding of a current 
respiratory disorder related to asbestos exposure are based 
on a more accurate assessment of the overall evidence of 
record, and are thus entitled to greater evidentiary weight 
than the opinions from 1998.  




Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the Veteran's current respiratory 
disorders and service, and that the claim should therefore be 
denied.


ORDER

Service connection for asbestosis or other respiratory 
disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


